Exhibit 10.2

 

CONFIDENTIAL

 

 

April 13, 2015

Bob Cooney
2917 Via Blanco

San Clemente, CA 92673

Re: Offer of Employment

Dear Bob:

This letter memorializes the terms we discussed that apply to your continuation
of employment with NTN Buzztime, Inc. ("Buzztime" or “Company”).

 

We feel it is now appropriate to align your title and level of compensation with
your more focused scope of responsibilities. Your new title shall be Chief
Product Officer. You will be responsible for management of the Company’s product
roadmap, on time product delivery, and long-term product growth. You are
expected to build and lead a high performing team. You will continue to report
to Buzztime’s Chief Executive Officer. Your base salary will be $8,653.85 per
pay period ($225,000.00 annualized). All salaries have applicable withholdings,
are paid bi-weekly and in accordance with Buzztime's normal payroll practices.
Future adjustments in compensation, if any, will be made by Buzztime in its sole
and absolute discretion. This position is exempt therefore you will not receive
overtime pay if you work more than (8) hours in a workday or (40) hours in a
workweek.

 

You will continue to be eligible for the Company-wide benefits available to you
prior to the date of this letter. Buzztime reserves the right to change or
eliminate these benefits on a prospective basis at any time.

You will be eligible to participate in an incentive bonus plan (the “Incentive
Plan"). The specifics of the Incentive Plan will be presented to you after
approval of its terms by the Nominating and Corporate Governance/Compensation
Committee of the Board of Directors. The intention of the Incentive Plan is to
motivate you to focus on and maximize your efforts to achieve Buzztime's
corporate goals.

 

Under the terms of this letter, your employment with Buzztime continues to be
"at-will." This means your employment is not for any specific period of time and
can be terminated by you or by Buzztime at any time, for any reason or no
reason, without further obligation or liability. In addition, Buzztime reserves
the right to modify your title, duties or reporting relationship to meet
business needs and impose appropriate discipline. Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and Buzztime's Chief Executive Officer.

 

While your accepted employment is at-will, in the event of an involuntary
termination of your employment without “Cause,” you will receive continuation of
your then current base salary for a period of three (3) months.

 

·As used herein, “Cause” shall mean, as reasonably determined by the Board of
Directors, any of the following:

 

oany act of personal dishonesty by you in connection with your responsibilities
as an employee of Buzztime which is intended to result in substantial personal
enrichment or is reasonably likely to result in harm to Buzztime,

oyou commit any act of fraud, embezzlement, dishonesty or other willful
misconduct or you are convicted of a felony, which the Board reasonably believes
has had or will have a detrimental effect on Buzztime’s reputation or business,

oa willful act by you which constitutes misconduct and is materially injurious
to Buzztime,

ocontinued willful violations by you of your obligations to Buzztime after there
has been delivered to you a written demand for performance from Buzztime which
describes the basis for Buzztime’s belief that you have willfully violated your
obligations to Buzztime.

oFailure to perform as determined by the Chief Executive Officer.

 



1

 

  

The terms of your employment set forth in this letter shall be effective April
15, 2015. As of that date, this letter shall supersede and replace your offer
letter dated January 10, 2014 and all other prior terms, agreements and
understanding related to your job, title, and compensation with Buzztime (and
with any of its officers, directors or others claiming to represent the Company,
if any), whether oral or written; except you will remain subject to the
Company’s ethics policy, arbitration agreement, Confidentiality and Inventions
Agreement executed by you on January 16, 2014, and the other Company agreements
entered into by you and the Company in writing in relation to your initial
commencement of employment with the Company. Recall that under the terms of your
prior agreement with the Company, Buzztime reserves the right to modify your
title, duties and compensation and reporting relationship to meet business needs
and impose appropriate discipline. Buzztime reserves those same rights and
abilities under the terms of this letter.

 

This letter may not be modified or amended except by a specific, written
agreement signed by you and Buzztime's Chief Executive Officer.

Bob, it is our hope that you continue with Buzztime as it refocuses and fulfills
its promise of delivering the most compelling solution to the market. While we
would like you to take your time considering the offer, it will expire on April
15, 2015. To indicate your acceptance of Buzztime's offer on the terms and
conditions set forth in this letter, please sign and date this letter in the
space provided below and return it to Human Resources no later than April 15.





Sincerely,

 

/s/ Ram Krishnan

 

 

Ram Krishnan
Chief Executive Officer

 


I have read this offer letter in its entirety and agree to the terms and
conditions of employment. I understand and agree that my employment with
Buzztime is at-will, which means either you or Buzztime may terminate the
employment relationship at any time with or without cause or advance notice.




 



/s/ Bob Cooney 4/15/15 Bob Cooney Date



 



2


